Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00396-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: July 24, 2019

ORIGINAL PROCEEDING DISMISSED FOR WANT OF PROSECUTION

           On June 13, 2019, relator filed a “Request for Extension of Time to File Petition for Writ

of Mandamus.” Although there was no due date pending by which to file a petition, on June 17,

2019, this court ordered relator to file a petition no later than July 8, 2019. Our June 17 order

cautioned relator that if he did not file a petition by July 8, 2019, this proceeding would be

dismissed for want of prosecution. Relator has not filed a petition; therefore, we dismiss this

original proceeding for want of prosecution.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue Ex Parte, pending in the 198th
Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.